
	

114 HR 4892 IH: To amend title 38, United States Code, to pay special compensation to certain veterans with the loss or loss of use of creative organs.
U.S. House of Representatives
2016-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4892
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2016
			Mr. Miller of Florida introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to pay special compensation to certain veterans with the
			 loss or loss of use of creative organs.
	
	
		1.Special compensation for loss or loss of use of creative organs
 (a)In generalSection 1114 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
					(u)
 (1)Subject to paragraph (3), the Secretary shall pay to a covered veteran two lump-sum special compensation payments each in the amount of $10,000. The second such payment may not occur less than one year after the date of the first such payment.
 (2)Special compensation paid to a covered veteran under paragraph (1) is in addition to disability compensation paid to the veteran pursuant to subsection (k), except that in any month in which the veteran receives a payment of such special compensation, the veteran may not also receive such disability compensation pursuant to subsection (k).
 (3)A covered veteran shall submit to the Secretary a separate, specific application for each payment of special compensation paid under paragraph (1) in such form and in such manner as the Secretary considers appropriate.
 (4)In this subsection, the term covered veteran means a veteran who is paid disability compensation pursuant to subsection (k) for— (A)the anatomical loss of one or more creative organs; or
 (B)the permanent or static loss of use of one or more creative organs.. (b)ApplicationSubsection (u) of section 1114 of title 38, United States Code, as added by subsection (a), shall apply with respect to a veteran who receives disability compensation on or after the date of the enactment of this Act.
			
